UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JEREMY P. SPENCER,                               §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-184
                                                 §
T. ALLEN, et al.,                                §
                                                 §
                Defendants.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jeremy P. Spencer, an inmate confined at the Lewis Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed pursuant to 28 U.S.C. § 1915(g).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

in this case in accordance with the Magistrate Judge’s recommendation.


         Signed this date
         Jul 15, 2019
